

114 SRES 418 ATS: Recognizing Hafsat Abiola, Khanim Latif, Yoani Sánchez, and Akanksha Hazari for their selflessness and dedication to their respective causes, and for other purposes.
U.S. Senate
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 418IN THE SENATE OF THE UNITED STATESApril 12, 2016Ms. Collins (for herself, Mrs. Feinstein, and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 28, 2016Reported by Mr. Corker, without amendmentMay 10, 2016Considered and agreed toRESOLUTIONRecognizing	Hafsat Abiola, Khanim Latif, Yoani Sánchez, and Akanksha Hazari for their
			 selflessness and dedication to their respective causes, and for other
			 purposes.
	
 Whereas women’s leadership in the world is critical to shaping and addressing world events and decreasing global instability;
 Whereas women leaders play an integral role in fighting against transnational organized crime, human trafficking, and violence against women, including honor killings, and female genital mutilation;
 Whereas changing the trajectory of these dynamics requires empowering women leaders to advance economic opportunity and increase political and public leadership;
 Whereas women leaders have selflessly sacrificed, and in some cases placed their lives at risk, to advance causes that will better their communities, their nations, and the world;
 Whereas Hafsat Abiola of Nigeria, founder of the Kudirat Initiative for Democracy, campaigns to end violence against women, trains young female leaders, and works to increase civic participation;
 Whereas Khanim Latif of Iraq, the Director of Asuda, places her life at risk to provide a safe haven to victims of sexual and gender-based violence, and fights threats of honor killings and female genital cutting;
 Whereas Yoani Sánchez of Cuba, founder of Generación Y, created a blog that captures daily life in Cuba as an effort to encourage political change and increase public awareness and engagement;
 Whereas Akanksha Hazari of India fights to deliver basic necessities such as clean water and electricity to impoverished communities and to empower the underserved in India; and
 Whereas each of these leaders serves as a role model and an inspiration to help change the lives of others: Now, therefore, be it
	
 That the Senate— (1)recognizes Hafsat Abiola, Khanim Latif, Yoani Sánchez, and Akanksha Hazari for their selflessness and dedication to their respective causes; and
 (2)commends their efforts to advance economic opportunity, increase political and public leadership, combat violence against women, and empower women to address global instability.